BEA, Circuit Judge,
concurring.
Although I disagree with the majority’s conclusion regarding the admissibility of Pourshalimi’s testimony, I join the majority in affirming the conviction because the district court’s error in its admission was harmless.
What Pourshalimi opined about the counterfeit nature of the check was inadmissible lay opinion testimony. Unlike admissible lay witness testimony expressed in the form of an opinion and based on common experience-such as the speed of the car, or the shocked demeanor of a witness-Pourshalimi’s opinion the check was counterfeit was based on his knowledge or experience, vel non. The evidence went to a central issue in the case: the bogus nature of the paper.
*534Though somewhat belated, defense counsel’s objection should have been sustained and the evidence stricken as inadmissible opinion testimony. See Fed. R.Evid. 701; United States v. Henke, 222 F.3d 633 (9th Cir.2000).
Neither is Pourshalimi’s opinion as to the bogus nature of the check relevant to prove Pourshalimi’s state of mind, as circumstantial evidence of what Pourshalimi did with the check. It was not Pourshali-mi’s actions, but Mamie’s, which were at issue. See Fed.R.Evid. 401, 402.
Nonetheless, I would affirm Mamie’s conviction. Considering the evidence as a whole, the improper lay opinion testimony was harmless error.